Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on April 20, 2022. Claims 1, 3-8, 10-13, 15-25 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed on April 20, 2022 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (Patent No. : US 10079876 B1) in the view of Sreenivas et al. (Pub. No. : US 20150356196 A1) and Lauckhart et al. (Pub. No. : US 20050235030 A1)

As to claim 1 Chung teaches a system, comprising: 
a processor (Column 1 lines 43-45: a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor) configured to: 
receive a URL and a categorization associated with the URL (Column 14 lines 32-35: Classifier 416 takes as input URLs (e.g., the URLs extracted from a mobile application during static/dynamic analysis) and attempts to classify the UNKNOWN URLs it receives); 
determine a key associated with the received URL (Column 6 lines 42-59: identify signature/hash code); and 
perform an operation on a database using the determined key (Column 5 lines 36-37: database 312 stores MD5 hashes, the queries performed against it); and 
a memory coupled to the processor and configured to provide the processor with instructions (Column 1 lines 43-45: a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor).
Chung does not explicitly disclose but Sreenivas teaches wherein the received URL comprises a hostname portion and a path portion, and wherein the hostname portion of the received URL comprises a plurality of words separated by one or more delimiters (paragraphs [0040]: URL consists of the scheme including a set of URL components: (i) host name; (ii) top domain name; (iii) path name; and/or (iv) query string. Generally, the URL components are delimited by a backslash, or reverse slash). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung as taught by Sreenivas to improve the system performance (see Sreenivas, paragraph [0047]), wherein the database uses a top level domain appended to a first portion of the hostname portion as a partition key (paragraph [0040]: hash strides module 375 determines a set of hash strides from the extracted URL. Using the example URL, “http://www.hostname.com/primary_path/secondary_path/index.isp,” the hostname alone may indicate one URL category. Further, “hostname” and “primary_path” may indicate yet another URL category. Each set of URL components is referred to herein as a hash stride and may be used to indicate a particular URL category). Note that the “hostname” is appended to the “top level domain “.com” plus the “primary_path” which makes “hostname.com/primary_path” (i.e. partion key). Examiner interpretation is based on applicant specification paragraph [0086]. 
Chung and Sreenivas do explicitly disclose but Lauckhart teaches reversing an order of the words in the hostname portion of the received URL (paragraph [0082]: the present invention transforms an ordinary URL, such as http://www.somesite.com/food, into a munged URL by removing the protocol field (i.e., "http://") and reversing the order of the dotted components in the hostname (i.e., "www.somesite.com"). The resulting munged URL in this example is "com.somesite.www/food"). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung and Sreenivas as taught by Lauckhart to provide a system that uses resources more intelligently, is friendlier to the Web sites that it visits, is scalable, and produces accurate measurements (Lauckhart, paragraph [0007]).

As to claim 3 Chung together with Sreenivas and Lauckhart teaches a system according to claim 1. Chung teaches wherein the operation includes inserting the categorization into the database (Column 4 lines 41-42). 

As to claim 7 Chung together with Sreenivas and Lauckhart teaches a system according to claim 1. Chung teaches the operation includes querying the database (Column 5 lines 49-50). 

As to claims 13-15, 18, and 20, they have similar limitations as of claims 1, 3, and 7 above. Hence, they are rejected under the same rational as of claims 1, 3, and 7 above.


Claims 4-6, and 16-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Sreenivas and Lauckhart in the view of Levy et al. (Patent No. : US 10698916 B1)

As to claim 4 all of the limitations of claim 3 have addressed above. Chung, Sreenivas and Lauckhart do not explicitly disclose but Levy teaches inserting the categorization includes inserting a key-value pair into the database (Column 28 lines 4-17: key-value pairs generated). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung, Sreenivas and Lauckhart by adding above limitation as taught by Levy for improving speed in obtaining values (Levy, column 30 lines 45-46) 

As to claim 5 Chung together with Sreenivas Lauckhart and Levy teaches system according to claim 1. Levy teaches wherein the operation includes changing a value associated with the key in the database (Column 28 lines 34-42). 

As to claim 6 Chung together with Sreenivas Lauckhart and Levy teaches system according to claim 1. Levy teaches wherein the operation includes removing a key-value pair from the database (Column 29 lines 1-2). 

	As to claims 16, 17 and 21, they have similar limitations as of claims 5-6 above. Hence, they are rejected under the same rational as of claims 5-6 above.

Claims 8-10, and 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Sreenivas and Lauckhart in the view of Lin (Pub. No. : US 20140040231 A1)


As to claim 8 all of the limitations of claim 1 have been addressed above. Chung, Sreenivas and Lauckhart do not explicitly disclose but Lin teaches wherein the database implements a suffix tree using key-value pairs (paragraph [0057]: The data can be stored in a suffix tree, and the suffix tree can be built in the database). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung, Sreenivas and Lauckhart by adding above limitation as taught by Lin to search the data by string search (Lin, paragraph [0057]).

As to claim 10 Chung together with Sreenivas, Lauckhart and Lin teaches system according to claim 8. Chung teaches wherein direct child words are stored in a hash table (Column 4 lines 54-58). 

As to claims 19, 22-23 they have similar limitations as of claims 8-10 above. Hence, claim 19 is rejected under the same rational as of claim 8-10 above.

Claims 11-12, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Sreenivas and Lauckhart in the view of Hunt et al. (Patent No. : US 10621203 B2)

As to claim 11 all of the limitations of claim 1 have addressed above. Chung, Sreenivas and Lauckhart do not explicitly disclose but Hung teaches wherein the processor is further configured to generate a bitmap for a domain (column 70 lines 9-11: bitmap is generated by a bitmap generation).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung, Sreenivas and Lauckhart by adding above limitation as taught by Hunt to improve dimensional flexibility, reduced query-time computational complexity (Hunt, column 2 line 53-55)

As to claim 12 Chung together with Sreenivas, Lauckhart and Hunt teaches a system according to claim 11. Chung teaches wherein generating the bitmap includes determining a set of hash values for each direct child associated with the domain (column 5 lines 29-40).

As to claims 24-25 they have similar limitations as of claims 11-12 above. Hence, claim 19 is rejected under the same rational as of claim 11-12 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
 The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169